
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


Magna Entertainment Corp.
337 Magna Drive
Aurora, ON


March 22, 2005

PRIVATE & CONFIDENTIAL

Mr. Tom Hodgson
[ADDRESS]

Dear Tom:

Re: Employment with Magna Entertainment Corp.

In accordance with our recent discussions, this letter will confirm the terms
and conditions of your employment with Magna Entertainment Corp.
(the "Corporation"), as follows:

1.Position:    You shall be appointed as President and Chief Executive Officer
and Director, reporting to the Chairman and Board of Directors of the
Corporation effective March 8, 2005.

2.Remuneration:    You shall receive a Base Salary of US $300,000 per annum
(less statutorily required deductions), payable in arrears in equal instalments
in accordance with the Corporation's standard payroll practices. Your Base
Salary will be reviewed annually during January of each year.

3.Annual Bonus:    In addition to your Base Salary for fiscal 2005, you shall be
entitled to receive a Bonus (inclusive of all entitlement to vacation pay,
whether vacation is taken or not in any period and less the required withholding
taxes and other statutory deductions) in the amount of US $200,000, prorated
from your Start Date.

For 2005, fifty percent (50%) of your Guaranteed Bonus shall be paid in Class A
shares of the company or 50% of your Guaranteed Bonus shall be invested in
Class A shares of the company whichever is determined to be the most efficient
from a tax and legal perspective. Ownership of these Class A shares shall vest
as to 50% on the first anniversary of the allotment and as to the remaining 50%
on the second anniversary of the allotment. On termination of your employment
for any reason by either party these Class A shares shall vest and be released
to you on a pro rata basis over nine months and twenty-three days commencing
March 8, 2005 and ending on the date of termination.

--------------------------------------------------------------------------------



Your Bonus for fiscal year 2006 shall be agreed upon prior to December 31, 2005.

4.Benefits:    During your employment by the Corporation, you will be entitled
to:

(a)participate in all group benefit programs generally applicable to salaried
employees of the Corporation from time to time;

(b)four (4) weeks vacation in respect of each completed twelve (12) month period
in accordance with the Corporation's policy, to be taken at such time or times
as are mutually convenient to you and the Corporation, but not payment in lieu
thereof; and

(c)reimbursement for all reasonable and documented business expenses incurred on
behalf of the Corporation in carrying out your duties, in accordance with the
Corporation's policies from time to time.

5.MEC Share Investment:    The Corporation requires that you accumulate and
maintain an investment in Class A Subordinate Voting shares of the Corporation
("MEC Shares") as a condition of your employment. As a minimum, you agree to
accumulate and maintain over each of the three years commencing March 8, 2005,
that number of MEC Shares which is calculated by dividing (i) one-third (1/3) of
your after-tax total cash Annual and/or Special Bonuses for each of those three
fiscal years (the calculation of after-tax total cash compensation shall give
effect to income tax at a deemed 50% tax rate) by (ii) the average closing
trading price on the Toronto Stock Exchange for MEC Shares over each such year.

Subsequent to this three year period, you will annually maintain that number of
MEC Shares which is calculated by dividing (i) one-third (1/3) of the after-tax
total cash Annual and/or Special Bonuses for the three most recent fiscal years
(the calculation of after-tax total cash compensation shall give effect to
income tax at a deemed 50% tax rate), by (ii) the average trading price on the
Toronto Stock Exchange for MEC Shares over such three year period.

Evidence of your ownership of the required number of MEC Shares must be produced
each year commencing in April 2006 for the fiscal year ending December 31, 2005,
in order to obtain payment of the cash portion of your Annual Bonus for the
preceding fiscal year. You may accumulate such MEC Shares in advance at your
discretion and may use MEC Shares which are already owned by you to satisfy such
requirement.

2

--------------------------------------------------------------------------------



6.MEC Stock Options:    Subject to the express approval of the Compensation
Committee of the Board of Directors of MEC and compliance with all applicable
laws, the Corporation shall grant you options to purchase a total of 300,000 MEC
Shares at exercise prices per share equal to the closing trading price of the
shares on the trading day immediately preceding the date that the options are
granted. Subject to the approval of the Compensation Committee, the options will
have a term of ten (10) years from date of grant and will vest one-fifth on the
date of grant and an additional one-fifth on each of the first four
anniversaries of the date of grant. The grant of options will be subject to you
entering into a Stock Option Agreement with the Corporation in the standard form
used by the Corporation from time to time for employee stock option grants under
the Corporation's Long-Term Incentive Plan. Should your employment with the
Corporation terminate, the term of your options shall be reduced as provided in
the Stock Option Agreement referred to above. Such options shall be subject to
all other terms and conditions set forth in the Stock Option Agreement referred
to above and/or in the Corporation's Long-Term Incentive Plan. Upon receipt of
an executed copy of this Agreement, we will place this matter before the
Compensation Committee of the Board of Directors of MEC at the earliest
reasonable opportunity.

7.Termination:    Your employment and this agreement, including all benefits
provided for under this agreement, will terminate on: (a) the acceptance by the
Corporation of your voluntary resignation; (b) at the Corporation's option, your
disability for an aggregate of twelve (12) months or more in any twenty-four
(24) month period, subject to any statutory requirement to accommodate such
disability; (c) your death; or (d) your dismissal for cause or by reason of your
breach of the terms of this agreement.

Otherwise, you or the Corporation may, at any time for any reason, terminate
your employment and this agreement without cause by providing the other party
with twelve (12) months prior written notice of intention to terminate.
Alternatively, the Corporation may elect to terminate your employment
immediately by paying you a retiring allowance equivalent to twelve (12) months'
Base Salary (less statutorily required deductions) either in a lump sum within
thirty (30) days of the day of termination or monthly in arrears in twelve
(12) equal instalments commencing thirty (30) days after the day of termination.
If your employment is terminated pursuant to this paragraph, the Corporation
shall maintain on your behalf the benefits referred to in paragraph 4(a), except
for life and disability insurance benefit coverage, for a period of twelve
(12) months. Your life and disability insurance benefit coverage shall be
maintained for a period of not less than the period required by applicable
statute.

On termination of this agreement, other than your dismissal for cause or for
breach of this agreement under sub-paragraph 7(d), the Corporation will also pay
your Annual Bonus on a prorated basis to the date of termination, plus any
portion of your Annual Bonus which you would have been entitled to receive
during the applicable notice period.

In the event that you breach the provisions of paragraph 8, the payment of any
further amounts under this agreement will immediately cease.

The termination provisions set forth above are inclusive of any and all
statutory, common law and/or contractual entitlement to severance pay, notice of
termination or pay in lieu thereof, salary, bonuses, vacation and/or vacation
pay and other remuneration and benefits payable or otherwise provided to you in
relation to your employment by the Corporation (including, specifically, any
preceding employment by the Corporation and its affiliated or associated
Corporations and/or their respective predecessors, (all of the foregoing are
hereinafter collectively referred to as the "MEC Group")), and the termination
of your employment and this agreement.

3

--------------------------------------------------------------------------------



8.Other Conditions:    You hereby acknowledge as reasonable, in terms of both
scope and duration, and agree that you shall abide by the following terms and
conditions:

i)Technology, Know-How, Inventions, Patents:    That all designs, devices,
improvements, inventions and ideas made or conceived by you resulting from your
access to the business of the MEC Group shall be the exclusive property of the
MEC Group and you and your estate agree to take all necessary steps to ensure
that such property rights are protected.

ii)Confidentiality:    You shall keep confidential at all times during and after
your employment, all information (including proprietary or confidential
information) about the business and affairs of, or belonging to, the Corporation
or any member of the MEC Group or their respective customers or suppliers,
including information which, though technically not trade secrets, the
dissemination or knowledge whereof might prove prejudicial to any of them. In
addition, if requested at any time, you shall immediately execute a separate
form of Employee Confidentiality Agreement in the Corporation's standard form as
a condition of your continued employment.

iii)Conflict of Interest.    During the term of your employment with the
Corporation, you shall not engage in any business activities, either through
yourself or through immediate family member(s), which may place you in an actual
or apparent conflict of interest with your duty to act, at all times, in the
best interests of the Corporation.

iv)Non-Competition:    During the term of your employment with the Corporation
and for a period of twelve (12) months after the termination of your employment,
you shall not, directly or indirectly, in any capacity compete with the business
of the Corporation or of any member of the MEC Group in respect of which you
have had access to proprietary or confidential information.

v)Non-Solicitation:    During the term of your employment with the Corporation
and for a period of twelve (12) months after the termination of your employment,
you shall not, directly or indirectly solicit, attempt to solicit, call upon, or
accept the business of any firm, person or company who is a customer or client
of the Corporation or any member of the MEC Group or otherwise solicit, attempt
to solicit, or communicate in any way with employees of the Corporation or any
member of the MEC Group for the purpose of having such employees employed or in
any way engaged by another person, firm, corporation, or other entity.

4

--------------------------------------------------------------------------------





9.Travel:    You shall carry out your day-to-day duties from the head office of
the Corporation in Aurora; however, you acknowledge that you will be expected to
engage in business travel based on the nature of your position and job
responsibilities and the location of the Corporation's properties and
operations.

10.Severability:    You acknowledge and agree that should any provision in this
agreement be held to be invalid, void or unenforceable, it shall be declared
separate and distinct, and the remaining provisions shall continue in full force
and effect.

11.Assignability:    This agreement may be assigned by the Corporation in its
sole discretion to any other member of the MEC Group without your prior consent.
Upon completion of such assignment, the Corporation shall be automatically
released from any obligation, liability or responsibility under this agreement.

12.Start Date:    Your employment with the Corporation shall commence March 8,
2005.

If the terms of employment as set out in this agreement are acceptable to you,
please sign and date three copies of this agreement in the places indicated and
return two fully signed copies to the attention of Andrew Staniusz by March 28,
2005, after which time, if not so signed and returned, this agreement shall
become null and void and of no effect. Upon execution by you, this agreement
i) will continue to apply to your employment in a similar or other capacity with
the Corporation or any member of the MEC Group and ii) replaces any prior
written or oral employment contract or other agreement concerning remuneration
between you and the Corporation, or any member of the MEC Group, including
specifically the consulting agreement between yourself and M.I.
Developments Inc.

Yours very truly,

Frank Stronach
Chairman
/elw

5

--------------------------------------------------------------------------------



I hereby accept the terms and conditions set out above and acknowledge that this
agreement contains all of the terms and conditions of my employment with Magna
Entertainment Corp. (the "Corporation") and that no other terms, conditions or
representations other than those within this letter form part of this agreement
and confirm that I am not subject to any restrictions (contractual or otherwise)
arising from my former employment which would prevent or impair me in carrying
out my duties and functions with the Corporation.

I understand that in order to manage the employment relationship, it will be
necessary for the Corporation to collect and use certain personal information
about me, as well as my beneficiaries and dependents. I grant my consent to the
collection and use of this information, as well as to the disclosure of relevant
personal information to employees, affiliates and agents of the Corporation
where necessary for legitimate business reasons, including performance and
attendance management, and administration of the Corporation's compensation,
employee benefit and retirement programs.

 
   


--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Date   Tom Hodgson

6

--------------------------------------------------------------------------------





QuickLinks


Magna Entertainment Corp. 337 Magna Drive Aurora, ON
